Citation Nr: 9934104	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  98-09 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim concerning service connection for residuals of 
head injury, to include forehead pain and left eye pain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1972 
to September 1975.  

By September 1979 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, denied service connection for a head injury.  The 
veteran was notified of this rating decision but did not 
appeal it.  By a January 1998 rating decision, the RO denied 
service connection for forehead pain and for left eye pain.  
As detailed below, these alleged symptoms appear to arise 
from the same head injury referenced by the veteran in 1979.  
In any case, the veteran appealed the January 1998 rating 
decision.  

Although the RO adjudicated the issues of service connection 
for forehead pain and service connection for left eye pain on 
a de novo basis, these claims (which are essentially the same 
as the veteran's previously denied claim concerning service 
connection for a head injury) can only be reopened upon 
submission of new and material evidence.  The veteran was not 
prejudiced by the RO's action in that a de novo review is a 
lower threshold in establishing a claim of service 
connection.  However, the Board of Veterans' Appeals (Board) 
is required to conduct an independent new and material 
evidence analysis in claims involving final rating decisions.  
See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd No. 95-7058 
(U.S. Ct. App. Fed. Cir. May 6, 1996).  Accordingly, the 
Board has modified the issue on appeal to reflect the 
appropriate adjudicatory consideration of the veteran's 
claim, set forth as follows: whether new and material 
evidence has been submitted to reopen the veteran's claim 
concerning service connection for residuals of a head injury, 
to include forehead pain and left eye pain.

The Board further notes that on a Form 9 filed in June 1998, 
the veteran appeared to request a hearing at the RO before a 
Board member.  However, in August 1998, the veteran indicated 
in writing that he no longer wished to have a hearing.  

Additionally, the Board notes that in July 1997, the veteran 
appointed, in writing, The American Legion as his 
representative.  In December 1998, the veteran completed and 
signed a form on which he indicated that he wanted 
"Veterans' Service Organizations" to represent him.  In a 
April 1999 letter, the Board asked the veteran to clarify 
exactly which service organization he wanted to be his new 
representative.  The veteran was advised that if he did not 
respond within 30 days of the letter, he would continue to be 
represented by The American Legion.  The veteran did not 
respond to this letter within 30 days, and therefore, the 
Board continues to regard The American Legion as the 
veteran's representative.  

Finally, in an August 1997 written statement, the veteran 
appeared to raise claims concerning service connection for a 
low back condition, bilateral leg condition, insomnia, and a 
bilateral arm condition.  Since these matters have not been 
developed or certified for appeal, and inasmuch as they are 
not inextricably intertwined with the issue now before the 
Board on appeal, they are referred to the RO for initial 
consideration.
 

FINDINGS OF FACT

1.  In September 1979, the RO denied service connection for a 
head injury on a finding that the veteran's service medical 
records did not reflect any diagnosis of or treatment for a 
head injury; there was no timely appeal following 
notification in October 1979. 

2.  The evidence obtained since the 1979 RO rating decision 
includes copies of the veteran's 1979 claim form, written 
statements from the veteran, private medical records, and VA 
medical records. 

3.  The evidence obtained since the 1979 rating decision 
concerning service connection for residuals of a head injury, 
to include forehead pain and left eye pain, is not material 
to the veteran's claim. 


CONCLUSIONS OF LAW

1.  The September 1979 rating decision denying service 
connection for a head injury is final.  38 U.S.C.A. § 7105 
(c) (West 1991); 38 C.F.R. § 20.302 (1999). 

2.  Evidence submitted since the September 1979 rating 
decision is not new and material to reopen the veteran's 
claim concerning service connection for residuals of a head 
injury, to include forehead pain and left eye pain.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect, in pertinent part, that the 
veteran underwent an examination in July 1972.  Prior to this 
examination, he denied any history of frequent or severe 
headache, eye trouble, or head injury.  Upon examination, the 
veteran's head, face, and eyes were normal.  In April 1974, 
the veteran complained of a two hour history of headache.  He 
obtained medication for this.  In August 1975, the veteran 
was examined in conjunction with his release from active 
duty.  His head, face, and eyes were normal.  

In 1976, the veteran filed a claim for service connection for 
a left knee disability.  There was no mention of a head 
injury at this time.

In August 1979, the veteran filed a claim for service 
connection.  He indicated that he had hurt his head in 
service while on a jet aircraft.  The veteran was allegedly 
treated for this head injury in 1973 in Fallon, Nevada.  

By a September 1979 rating decision, the RO denied service 
connection for a head injury.  The basis for the denial was 
that the veteran's service medical records failed to show any 
diagnosis of or treatment for a head injury.  The veteran was 
provided notice of the September 1979 rating decision in an 
October 1979 letter, but he did not initiate a timely appeal.  
Accordingly, the September 1979 rating decision became final.  
38 U.S.C.A. § 7105(c) (West 1991).  

In September 1997, the veteran filed a written statement in 
which he indicated that he was seeking service connection for 
pain in the forehead and left eye.  This pain allegedly arose 
in 1973 while the veteran was in the Navy.  

Subsequently in September 1997, medical records from the 
offices of Michael Bucci, M.D., were associated with the 
claims file.  These records do not reflect any complaints of 
or treatment for any forehead pain or left eye pain, or any 
other residuals of an in-service head injury.

In December 1997, medical records from the offices of Robert 
Todd, M.D., were associated with the claims file.  These 
records reflect, in pertinent part, that the veteran sought 
outpatient treatment in July 1988 after he got some aluminum 
dust in his eyes three days before.  Following an 
examination, the veteran was assessed as having probable mild 
irritable conjunctivitis.  

Subsequently in December 1997, VA medical records were 
associated with the claims file.  These records reflect, in 
pertinent part, that in September 1997, the veteran sought 
outpatient treatment and reported that he had been 
experiencing headaches ever since he had started to take 
Prozac.  Following an examination, no assessment was made 
concerning the veteran's headache symptoms.  

By a January 1998 rating decision, the RO denied service 
connection for forehead pain and for left eye pain.

Subsequently in January 1998, the veteran submitted a 
duplicative copy of his August 1979 claim form.  The veteran 
also submitted a medical record authorization form on which 
he indicated that he had been treated for pain in his 
forehead for over twenty years by a chiropractor named "Dr. 
Lewis."  The veteran also suggested that his military 
records had either been misplaced or lost.

Subsequently in January 1998, after a written request was 
made by the RO, the offices of Dr. Lewis advised that they 
did not have any medical records pertaining to the veteran.

In his May 1998 notice of disagreement, the veteran again 
asserted that his military records were misplaced before he 
was discharged from the Navy in 1975.  He complained of pain 
from the top of his head down to around his left eye.  

In his June 1998 substantive appeal, the veteran again 
suggested that his military records were lost or destroyed in 
the "Great Missouri" fire, apparently referring to a major 
fire at the National Personnel Records Center (NPRC) which 
occurred in 1973.  The veteran indicated, in pertinent part, 
that he had been experiencing pain in his neck and forehead 
for over twenty three years.  The veteran's commanding 
officer had apparently notified his grandmother and aunt of 
an injury in this regard.  The veteran suggested that his 
condition was "post concussion syndrome" that had resulted 
in anxiety, headaches, and dizziness.

II.  Analysis

The Board reiterates that while the RO considered the 
veteran's claim for service connection for residuals of a 
head injury, to include forehead pain and left eye pain, on a 
de novo basis, the Board is not bound by that determination 
and is, in fact, required to conduct an independent new and 
material evidence analysis in claims involving final rating 
decisions.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd 
No. 95-7058 (U.S. Ct. App. Fed.Cir. May 6, 1996).  In order 
to reopen this claim, the appellant must present or secure 
new and material evidence with respect to the claim which has 
been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Current caselaw provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(A); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).  

The Board notes that, until recently, caselaw of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") mandated that an additional 
question had to be addressed; that is, whether in light of 
all the evidence of record, there was a "reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" in the prior determination.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  This additional test 
was overruled in the Hodge case cited above.  Therefore, in 
the present case, the Board will review the veteran's claim 
to reopen solely in accordance with the criteria found in 38 
C.F.R. § 3.156.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (1991); 38 C.F.R. 
§ 3.303(a) (1999). 

The record reflects that the RO denied service connection for 
a head injury in its September 1979 rating decision, 
essentially on the basis that the veteran's service medical 
records did not reflect any diagnosis of or treatment for a 
head injury.  The evidence received since the September 1979 
rating decision includes private medical records, VA medical 
records, another copy of the veteran's 1979 claim for service 
connection, and the veteran's written statements.  

The duplicative copy of the 1979 claim for service connection 
is clearly not new.  The written statements of the veteran 
are not material.  That is, the statements are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  The veteran, as a lay 
person, is not competent to determine whether he has any 
residuals of an in-service head injury, to include his 
reported forehead pain and left eye pain.  The Court has held 
that lay assertions of medical causation cannot suffice as 
new and material evidence to reopen a claim.  Hickson v. 
West, 11 Vet. App. 374 (1998).  

Concerning the private medical records and VA medical records 
received since the final denial, the Board finds that these 
records may not be considered material.  While these records 
reflect, at most, treatment for eye symptoms in 1988 and 
complaints of a headaches in 1990, there is nothing in this 
evidence which challenges the RO's prior conclusion that the 
service medical records did not reflect any diagnosis of or 
treatment for a head injury or residuals thereof.  Evidence 
that the veteran sought treatment for headaches or eye 
symptoms over 10 years after discharge would not serve to 
negate the RO's earlier, final conclusions.  Thus, this 
evidence is not material. 

The Board is mindful of the veteran's repeated assertions 
that his service medical records were either lost or 
destroyed.  However, the Board notes that the claims folder 
does contain what appears to be a complete set of medical 
records, dating between the veteran's entrance examination in 
1972 to his separation examination in 1975.  Moreover, the 
"Great Missouri" fire mentioned by the veteran in his 
substantive appeal appears to be a reference to a major fire 
at NPRC which actually occurred in 1973, two years before the 
veteran's separation from service.  Thus, there does not 
appear to be any merit whatsoever to the assertion that the 
lack of evidence of a head injury in service is due to any 
missing or destroyed service medical records.  It should also 
be noted that even if a service medical record could be 
located establishing that the alleged injury had occurred, 
there is still no medical evidence postservice of the 
presence of residuals of any head injury in service.  Thus, a 
further search for service medical records at this time would 
not serve any useful purpose.

Therefore, the evidence submitted since the September 1979 RO 
decision is not both new and material as defined by 38 C.F.R. 
§ 3.156 (1999), and the petition to reopen this claim is 
denied. 


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for residuals of a head 
injury, to include forehead pain and left eye pain, the 
petition to reopen is denied.




		
Iris S. Sherman
	Member, Board of Veterans' Appeals


 

